FILED

APR - 4 2012
UNITED STATES DISTRICT COURT C|erk, U.S. District & Bankruptcy
FOR THE D!STRICT OF COLUMBIA COUI’fS f0f fh€ District Uf CD|Umbla
Gregory Joel Sitzmann, )
)
Plaintiff, )
v. ) Civil Act1on No. 1

’ - 2 0521
)
)
George Eliopoulos et al., )
)
Defendants. )

MEM()RANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperz`s. The Court will grant the application and will dismiss the case pursuant to 28
U.S.C. § 191 5A. Under that statute, the Court is required to screen a prisoner's complaint and
dismiss it as soon as feasible if the complaint, among other grounds, fails to state a claim upon
which relief can be granted or seeks monetary relief from an immune defendant. 28 U.S.C.

§ 191 5A(b).

Plaintiff is an inmate at the District of Columbia Jail suing Assistant United States
Attorney George Eliopoulos in his personal capacity and United States Attorney for the District
of Columbia Ronald C. Machen, Jr., in his official capacity for alleged constitutional violations.
Compl. Caption. The complaint, seeking $100,000 in monetary damages, arises out of plaintiffs
separate criminal action pending in this Court, see U.S. v. Sitzmann, Crim. No. 08-0242 (PLF),
and is based mostly on AUSA Eliopoulos’ alleged acts taken or statements made during court
proceedings. See Compl. at 6-7 (page numbers supplied) (alleging, inter alia, that when plaintiff

appeared before Superior Court Judge Hiram E. Puig-Lugo, Eliopoulos requested an order "to

\il

place plaintiff in ‘Complete Separation’ custody [at] . . . the D.C. Jail,” and that at a status
hearing in the criminal case, Eliopoulos "stated [that] the Government . . . had seized Plaintiff”s
funds.").

Plaintiff’ s official-capacity lawsuit fails because the proper defendant, the United States,
has not consented to be sued for constitutional torts. FDIC v. Meyer, 510 U.S. 47l, 478 (1994);
see Kerztucky v. Graham, 473 U.S. 159, 166 (l985) (an official-capacity lawsuit is in essence an
action against the govemment). Furthermore, Eliopoulos is absolutely immune from this lawsuit
to the extent that it is based on statements he made verbally or in motions in the criminal case,
See Atherton v. District of Columbia Ojj". of Mayor, 567 F.3d 672, 686 (D.C. Cir. 2009)
("[P]rosecutors are entitled to absolute immunity for conduct ‘intimately associated with the
judicial phase of the criminal process.’ ") (quoting Imbler v. Pachlman, 424 U.S. 409, 430
(l 976)).

On the other hand, "[a]bsolute prosecutorial immunity, like judicial immunity, turns on
the function performed by the prosecutor. And not all work done by prosecutors is covered by
absolute immunity." Atherton, 567 F.3d at 686. Plaintiff also alleges that Eliopoulos conspired
with employees at the District’s Central Treatment Facility to retaliate against him for filing a
grievance concerning CTF’s “telephone policy concerning legal calls," Compl. at 7 1l 5, but he
has stated no supporting facts and, thus, has neither provided adequate notice of a claim nor
shown his entitlement to relief. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a
plaintiff s "[f]actual allegations must be enough to raise a right to relief above the speculative
level . . . .") (citations omitted); cf with Bz'vens v. Six Unknown Namea’ Agenls of Fea’eral Bureau

of Narcotics, 403 U.S. 388, 395-97 (l 97l) (authorizing a damages lawsuit against federal

officials in their personal capacity for constitutional violations); Cameron v. Thornburgh, 983

F.Zd 253, 258 (D.C. Cir. 1993) (a plaintiff bringing a Bivens claim must allege defendant’s
personal involvement in the alleged wrongdoing); ac `
Gov ’t, 108 F.3d 366, 368-69 (D.C. Cir. l997 ate Or ' r of dismissal accompanies this

United States District Judge

. District of Columbia

 
   
     

 

Memorandum.

§ M /v